Citation Nr: 0706333	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-18 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to June 23, 1998 for 
assignment of a 100 percent disability evaluation for head 
trauma with dizziness, headaches, and anxiety (head trauma).


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to July 
1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2002 rating decision of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

On July 13, 2005, the Board issued a decision partially 
granting the veteran's claim.  In August 2006, the United 
States Court of Appeals for Veterans Claims (CAVC) issued an 
Order vacating the Board's July 2005 decision in response to 
a July 2006 Joint Motion by the Secretary of Veterans Affairs 
and the veteran (Joint Motion) and remanded the claim to the 
Board for action consistent with its Order.  

The Board notes that the veteran was initially represented by 
R. Edward Bates, attorney at law.  By way of a January 2004 
letter, VA informed the veteran that on July 28, 2003, 
pursuant to authority granted under 38 U.S.C. § 5904(b)(4) 
and (5) and 38 C.F.R. § 14.633(c)(1), (3), and (4), Mr. Bates 
could no longer provide representational services to 
claimants for VA benefits and that the veteran could select 
another accredited service organization, claim agent or 
private attorney as a representative.  There is no record of 
the veteran appointing other representation.  The Board notes 
that the July 2006 Joint Motion is signed by R. Edward Bates, 
purportedly as the veteran's representative.  Nevertheless, 
as noted, Mr. Bates is no longer authorized to represent 
claimants in the VA benefits process and the veteran was 
informed of this fact in January 2004 and did not appoint new 
representation.  As such, the Board finds that the veteran is 
currently representing himself in this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The July 2006 Joint Motion noted that the record reflected 
that the veteran had been awarded Social Security 
Administration (SSA) disability benefits and that the 
complete records from such application had not been 
associated with the veteran's claims file.  CAVC vacated the 
Board's July 2005 decision and remanded this matter to the 
Board to obtain such records.  The Board notes that VA has a 
duty to obtain SSA records when they may be relevant and VA 
has actual notice that the veteran is receiving SSA benefits.  
See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  Accordingly, the RO should 
contact the SSA and obtain and associate with the claims file 
copies of the veteran's records regarding SSA benefits, 
including the complete medical records upon which any 
decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(2) (2006).  

Additionally, the July 2006 Joint Motion noted that the 
record contained an April 2000 letter from the Office of 
Personnel Management (OPM) informing the veteran that his 
application for disability retirement had been approved.  
CAVC noted that the records associated with this disability 
application had also not been associated with the veteran's 
claims file and vacated and remanded the Board's July 2005 
decision to obtain these records as well.  Thus, the RO 
should request complete copies of these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
obtain and associate with the claims file 
copies of the veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2.  The RO should contact OPM and obtain 
the veteran's records relating to his 
application for federal employee 
disability benefits and associate them 
with the claims file, including any 
administrative decisions and the medical 
records upon which the decisions were 
based.

3.  After completion of the above, and 
any additional development of the 
evidence that the RO may deem necessary, 
the RO should review the record and 
readjudicate the claim.  If the benefit 
sought remains denied, the veteran should 
be issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



